COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 CHANNING MURRY,                              §              No. 08-13-00356-CR

                     Appellant,               §                 Appeal from the

 v.                                           §               394th District Court

 THE STATE OF TEXAS,                          §            of Presidio County, Texas

                      State.                  §                   (TC# 3201)

                                           §
                                         ORDER

       The Court GRANTS Patricia Reid’s third request for an extension of time within which

to file the Reporter’s Record until February 22, 2014.     NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Patricia Reid, Official Court Reporter for the 394th District

Court of Presidio County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before February 22, 2014.

       IT IS SO ORDERED this 29th day of January, 2014.

                                                  PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.